1

2

3

4

5

6

7

8

9
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
10                                        AT SEATTLE
11
      LINDSAY DROZ,
12                                                          NO.     2:20-cv-00048 RSM-DWC
13
                             Plaintiff,

14             vs.                                          STIPULATED MOTION AND ORDER
                                                            TO FILE AMENDED COMPLAINT
15
      BOSTON SCIENTIFIC CORPORATION,
16

17
                             Defendant.

18
            Plaintiff wishes to file an Amended Complaint, attached as Exhibit A. Defendant agrees to
19

20   allow for Plaintiff to file the attached Amended Complaint. The deadline to amend the pleadings is
21
     March 6, 2020. To the extent the Court enters an order to allow the filing of the amended complaint
22
     after this date, the parties request that the deadline be extended to allow for the filing of the amended
23

24   complaint.

25

26




                                                                                              ATTORNEYS AT LAW
                                                                                              2600 TWO UNION SQUARE
                                                                                              601 UNION STREET
      PLAINTIFF’S STIPULATED MOTION AND ORDER TO FILE                                         SEATTLE WA 98101-4000
      AMEND COMPLAINT- 1                                                                      TELEPHONE 206 624-1230
                                                                                              Fax 206 340-2563
1         DATED this 6th day of March, 2020.
2

3

4                                              By __s/ Terran C. Chambers          ___
                                                     Michael T. Kitson, WSBA #41581
5
                                                     Shirley Lou-Magnuson, WSBA# 52112
6                                                    Lane Powell, PC
                                                     1420 Fifth Avenue, Suite 4200
7
                                                     P.O. Box 91302
8                                                    Seattle, WA 98111
                                                     kitsonm@lanepowell.com
9
                                                     loumagnuson@lanepowell.com
10
                                                       Charles Knapp, pro hac vice
11
                                                       Terran Chambers, pro hac vice
12                                                     2200 Wells Fargo Center
                                                       90 South Seventh Street
13
                                                       Minneapolis, MN 55402
14                                                     Chuck.knapp@faegreBD.com
                                                       Terran.chambers@faegreBD.com
15

16                                                     Attorneys for Defendant Boston Scientific
                                                       Corporation
17

18

19                                             LASHER HOLZAPFEL SPERRY & EBBERSON PLLC
20

21
                                               By ___s/ Shannon Trivett____________
                                                  Robin Williams Phillips, WSBA #17947
22                                                Shannon Trivett, WSBA #46689
23
                                                  601 Union St., Suite 2600
                                                  Seattle, WA 98101
24                                                Phillips@lasher.com
25
                                                  Trivett@lasher.com
                                                  Attorneys for Plaintiff Lindsay Droz
26




                                                                                   ATTORNEYS AT LAW
                                                                                   2600 TWO UNION SQUARE
                                                                                   601 UNION STREET
     PLAINTIFF’S STIPULATED MOTION AND ORDER TO FILE                               SEATTLE WA 98101-4000
     AMEND COMPLAINT- 2                                                            TELEPHONE 206 624-1230
                                                                                   Fax 206 340-2563
1                                               ORDER
2

3          The parties having stipulated to allow the Plaintiff to file the Amended Complaint attached
4
     as Exhibit A to the Stipulated Motion to File Amended Complaint, and the Court being fully
5
     advised in the premises; NOW THEREFORE,
6

7          IT IS SO ORDERED that Plaintiff may file the Amended Complaint attached as Exhibit
8
     A to the Stipulated Motion to File Amended Complaint.
9

10
           DATED this 12th day of March, 2020.


                                                        A
11

12
                                                        David W. Christel
13
                                                        United States Magistrate Judge
14

15

16   Presented by:
17
         LASHER HOLZAPFEL SPERRY & EBBERSON PLLC
18

19
      By ___s/ Shannon Trivett____________
20    Robin Williams Phillips, WSBA #17947
      Shannon Trivett, WSBA #46689
21
      601 Union St., Suite 2600
22    Seattle, WA 98101
      Phillips@lasher.com
23
      Trivett@lasher.com
24       Attorneys for Plaintiff Lindsay Droz
25
     By __Terran C. Chambers____________
26   Michael T. Kitson, WSBA #41581


                                                                                         ATTORNEYS AT LAW
                                                                                         2600 TWO UNION SQUARE
                                                                                         601 UNION STREET
      PLAINTIFF’S STIPULATED MOTION AND ORDER TO FILE                                    SEATTLE WA 98101-4000
      AMEND COMPLAINT- 3                                                                 TELEPHONE 206 624-1230
                                                                                         Fax 206 340-2563
1    Shirley Lou-Magnuson, WSBA# 52112
     Lane Powell, PC
2
     1420 Fifth Avenue, Suite 4200
3    P.O. Box 91302
     Seattle, WA 98111
4
     kitsonm@lanepowell.com
5            loumagnuson@lanepowell.com
6
     Charles Knapp, pro hac vice
7    Terran Chambers, pro hac vice
8
     2200 Wells Fargo Center
     90 South Seventh Street
9    Minneapolis, MN 55402
10
     Chuck.knapp@faegreBD.com
     Terran.chambers@faegreBD.com
11

12
     Attorneys for Defendant Boston Scientific Corporation

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                             ATTORNEYS AT LAW
                                                             2600 TWO UNION SQUARE
                                                             601 UNION STREET
     PLAINTIFF’S STIPULATED MOTION AND ORDER TO FILE         SEATTLE WA 98101-4000
     AMEND COMPLAINT- 4                                      TELEPHONE 206 624-1230
                                                             Fax 206 340-2563
